Title: Orders to the Colonels of the Bucks County Militia, 19 December 1776
From: Washington, George
To: Colonels of the Bucks County Militia



Sir
[Bucks County, Pa., 19 December 1776]

The Honble the Council of Safety of the State of Pensylvania having by a Resolve passed the 17th day of this Inst. December, authorized me to call forth the Militia of the County of Bucks to the assistance of the Continental Army under my Command, I hereby require You immediately to issue Orders to the Captains of Your Regiment, to summon the Officers & privates of their Companies to Meet on the 28th day of this Instant, at the usual Place for their Joining in Battalion, with their Arms & Accoutrements in good Order, and when so met, march immediately to the City of Philadelphia & there put yourself under the Command of Major Genl Putnam. And you are further required to make me an exact return, of the Names & places of abode,

of Such Officers & privates as refuse to appear with there Arms & Acoutrements at the time & place appointed, that they may be dealt with as the resolve above referred to directs. Given under my hands at Head Quarters this 19th Decr 1776.
